Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10(o) Execution Version PURCHASE AND SALE AGREEMENT by and among REX RADIO AND TELEVISION, INC., KELLY & COHEN APPLIANCES, INC. and STEREO TOWN, INC., as Seller, REX STORES CORPORATION, and COVENTRY REAL ESTATE INVESTMENTS, LLC, as Purchaser TABLE OF CONTENTS PAGE SECTION 1 DEFINITIONS 1 SECTION 2 AGREEMENT TO SELL AND PURCHASE; PURCHASE PRICE; LEASEBACK 6 2.1 Agreement to Sell and Purchase 6 2.2 Payment of Purchase Price; Earnest Money 7 2.3 Leaseback; License 8 SECTION 3 Sellers DELIVERIES; CONDITIONS PRECEDENT 9 3.1 Sellers Deliveries 9 3.2 Inspections and Access 11 3.3 Title and Survey; Material Due Diligence Issues 12 3.4 Estoppels and Consents 15 3.5 Right of First Refusal and Purchase Option Properties 16 3.6 Memorandum regarding No Shareholder Approval; SNDAs 19 3.7 Additional Conditions to Purchasers Obligation to Close 19 3.8 Additional Conditions to Sellers Obligations to Close 20 3.9 Fairness Opinion 21 3.10 Covenants Regarding Change in Property Condition 22 3.11 Delivery of New Surveys in Event of Termination 22 SECTION 4 CLOSING 22 4.1 Time and Place 22 4.2 Deliveries 23 SECTION 5 PRORATIONS 25 5.1 Prorations and Adjustments 25 SECTION 6 REPRESENTATIONS AND WARRANTIES 27 6.1 Sellers Representations and Warranties 27 6.2 Purchasers Representations and Warranties 30 6.3 Survival 31 6.4 Indemnification 31 SECTION 7 PURCHASE AS-IS 31 SECTION 8 CLOSING COSTS 32 8.1 Sellers Closing Costs 32 8.2 Purchasers Closing Costs 32 SECTION 9 BROKERAGE COMMISSIONS 32 SECTION 10 NOTICE 32 SECTION 11 CASUALTY AND CONDEMNATION 33 11.1 Casualty 33 11.2 Right of First Refusal in the Event of Termination Post-Casualty 34 11.3 Condemnation 34 SECTION 12 OPERATIONS PRIOR TO CLOSING OR TERMINATION 35 SECTION 13 DEFAULTS AND REMEDIES 36 13.1 Seller Defaults 36 13.2 Purchaser Defaults 36 i SECTION 14 OTHER OFFERS 37 SECTION 15 MISCELLANEOUS 38 15.1 Entire Agreement; Amendments 38 15.2 Time 38 15.3 Counterpart Execution 38 15.4 Governing Law 38 15.5 Assignment; Third Party Beneficiaries 38 15.6 Section Headings 38 15.7 Severability 39 15.8 WAIVER OF TRIAL BY JURY 39 15.9 No Waiver 39 15.10 Time of Performance 39 15.11 Commercially Reasonable Efforts 39 15.11 Termination; Reduction of Purchase Price 39 15.13 Further Assurances 39 15.14 Non-Solicitation 40 15.15 1031 Exchange 40 15.16 Joint and Several Liability 40 15.17 Allocations 40 SECTION 16 ESCROW 40 16.1 Earnest Money 40 16.2 Duties 41 16.3 Closing 42 Exhibit 1.1 List of Sites Exhibit 2.1(a)(i) Legal Descriptions Exhibit 2.3(a) Form of Lease Exhibit 2.3(b) Form of Guaranty Exhibit 2.3(c) Form of License Agreement Exhibit 3.4(a) Form of Space Lease Estoppel Exhibit 3.4(b) Form of REA Estoppel Exhibit 4.2(a)(i) Form of Deed Exhibit 4.2(a)(ii) Form of Space Lease Assignment Exhibit 4.2(a)(iii) Form of Non-Foreign Transferor Certification Exhibit 4.2(a)(vii) Form of Date-Down Letter Exhibit 4.2(a)(x) Form of REA Assignment Exhibit 4.2(a)(xii) Form of Bill of Sale and Assignment Exhibit 12(f) Insurance Certificate Schedule 2.1(a)(iv) Schedule of Space Lease Documents Schedule 2.3(a)(i) Schedule of Twenty Leased Properties Schedule 2.3(a)(ii) Schedule of Twenty Non-Leased Properties Schedule 2.3(e) Schedule of Twenty-Two Properties Schedule 3.1(a)(xix) Schedule of Service Contracts Schedule 3.3(f) Schedule of Additional Properties Schedule 3.3(i) Schedule of Environmental Assessment Properties Schedule 3.6(a)(vii) Schedule of 25 Properties ii Schedule 6.1(c)(i) Schedule of Purchase Options Schedule 6.1(c)(ii) Schedule of Rights of First Refusal Schedule 6.1(e) Schedule of Litigation Schedule 6.1(h) Schedule of Leasing Commissions Schedule 6.1(j) Schedule of Required Consents Schedule 15.17 Purchase Price Allocations iii LIST OF DEFINED TERMS 90-Day License Agreement 9 Additional Properties 14 Additional Properties Material Maintenance Issue 15 Adjusted Aggregate Square Footage 42 Adjusted Purchase Price 41 Agreement 1, 2 Beltline 19 Beltline Release 19 Bill of Sale and Assignment 25 Business Day 40 CBL 18 CBL Release 18 CERCLA 29 Closing 2 Closing Date 2 Closing Statement 26 Creditors' Rights Statutes 30 Default Notice 42 Delivery Items 10 Earnest Money 8 Effective Date 1 Environmental Evaluation Property 15 Environmental Laws 29 Escrow Agent 2 Existing Survey 12 Existing Surveys 12 Fairness Opinion 21 Governmental Notices 10 Guaranty 9 Hazardous Materials 29 Improvements 6 Indemnitee 32 Indemnitor 32 Inspections 11 Intangible Property 7 Land 6 Lease 8 Leased Property 3 Leasing Commissions 29 Material Due Diligence Issue 3 Material Due Diligence Issue Objection 14 Met Life 17 Met Life Release 17 Newtowne 18 Newtowne Release 18 Notice 33 Offer 22 Offer Notice 22 Owners Title Policies 20 Permitted Exceptions 12 Personal Property 7 Pre-Closing Impositions 28 Prohibited Transaction 41 Properties 7 Property 7 Proposed Transaction 4 PSI Reports 33 Purchase Option Agreements 28 Purchase Price 7 Purchaser 1 Purchaser Right of First Refusal 22 Randolph 19 Randolph Release 19 REA 10 REA Assignments 24 REA Estoppel 16 Real Property 4 Rent Roll 11 Required Consents 30 Restricted Parties 4 REX Stores 1 Right of First Refusal Agreements 28 ROFR Holder 16 ROFR Notice 16 ROFR Release 17 Seller 1 Seller One 1 Seller Three 1 Seller Two 1 Sellers Material Due Diligence Issue Response Notice 14 Sellers REA Estoppel 16 Sellers Space Lease Estoppel 16 Sellers Title Response Notice 13 Sellers Update Title Response Notice 13 Service Contracts 11 SNDA 20 Space Lease 7 Space Lease Tenant 11 Space Lease Assignment 24 Space Lease Estoppel 16 Space Lease Tenants 11 v Square Footage Allocation 41 Superior Transaction 5 Surviving Obligations 6 Termination Fee 39 Title Commitments 12 Title Company 6 Title Objection 12 Title/Survey Review Period 6 Uncured Material Due Diligence Issue Objection 14 Uncured Title Objection 13 Uncured Update Objection 13 Update Objection 13 Woelfel 18 Woelfel Release 18 vi PURCHASE AND SALE AGREEMENT THIS PURCHASE AND SALE AGREEMENT (this  Agreement ) is made as of the 8th day of February, 2007 (the  Effective Date ), by and between REX RADIO AND TELEVISION, INC., an Ohio corporation ( Seller One ), KELLY & COHEN APPLIANCES, INC., an Ohio corporation ( Seller Two ), and STEREO TOWN, INC., a Georgia corporation ( Seller Three ), all having an address at 2875 Needmore Road, Dayton, OH 45414 (collectively, Seller One, Seller Two and Seller Three,  Seller ), REX STORES CORPORATION, a Delaware corporation ( REX Stores ), and COVENTRY REAL ESTATE INVESTMENTS, LLC, a Delaware limited liability company having an address c/o Coventry Real Estate Advisors, L.L.C., 1 East 52 nd Street, 4 th Floor, New York, NY 10022 ( Purchaser ). RECITALS A. Seller is the owner of the Properties (as defined below) and desires to sell the Properties, subject to the terms and conditions of this Agreement. B. Purchaser desires to purchase the Properties, subject to the terms and conditions of this Agreement. NOW, THEREFORE, in consideration of the mutual agreements set forth herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: SECTION 1 DEFINITIONS The following capitalized terms shall have the meanings set forth in this Section 1 for all purposes under this Agreement:  90-Day License Agreement  shall have the meaning set forth in Section 2.3(c) .  Acquisition Agreement  shall have the meaning set forth in Section 14.2.  Acquisition Proposal  means any good faith offer or proposal for the direct or indirect purchase of all or a material portion of the Properties.  Additional Properties  shall have the meaning set forth in Section 3.3(f) .  Additional Properties Material Maintenance Issue  shall have the meaning set forth in Section 3.3(f) .  Adjusted Aggregate Square Footage  shall have the meaning set forth in Section 15.17.  Adjusted Purchase Price  shall have the meaning set forth in Section 15.17.  Agreement " shall have the meaning set forth in the first paragraph hereof.  Beltline  shall have the meaning set forth in Section 3.5(h) . -1-  Beltline Release  shall have the meaning set forth in Section 3.5(h) .  Bill of Sale and Assignment  shall have the meaning set forth in Section 4.2(a)(xii) .  Business Day  shall have the meaning set forth in Section 15.10.  CBL  shall have the meaning set forth in Section 3.5(e) .  CBL Release  shall have the meaning set forth in Section 3.5(e) .  CERCLA  shall have the meaning set forth in Section 6.1(f) .  Closing  shall mean the consummation of the transactions described herein as more fully described in Section 4 below.  Closing Date  shall mean April 30, 2007.  Closing Statement  shall have the meaning set forth in Section 5.1(a) .  Creditors’ Rights Statutes  shall have the meaning set forth in Section 6.1(r) .  Default Notice  shall have the meaning set forth in Section 16.1(b)(ii)(B) .  Delivery Items  shall have the meaning set forth in Section 3.1(a) .  Earnest Money  shall have the meaning set forth in Section 2.2(b) .  Effective Date  shall have the meaning set forth in the first paragraph hereof.  Environmental Evaluation Properties  shall have the meaning set forth in Section 3.3(i) .  Environmental Laws  shall have the meaning set forth in Section 6.1(f) .  Escrow Agent  shall mean the Title Company.  Existing Survey  shall have the meaning set forth in Section 3.3(a) .  Fairness Opinion  shall have the meaning set forth in Section 3.9.  Governmental Notices  shall have the meaning set forth in Section 3.1(a)(viii) .  Guaranty  shall have the meaning set forth in Section 2.3(b) .  Hazardous Materials  shall have the meaning set forth in Section 6.1(f) .  Improvements  shall have the meaning set forth in Section 2.1(a)(ii) .  Indemnitee  shall have the meaning set forth in Section 6.4.  Indemnitor  shall have the meaning set forth in Section 6.4. -2-  Inspections  shall have the meaning set forth in Section 3.2(a) .  Intangible Property  shall have the meaning set forth in Section 2.1(a)(v) .  Land  shall have the meaning set forth in Section 2.1(a)(i) .  Lease  shall have the meaning set forth in Section 2.3(a) .  Leased Property  shall mean any Property that is to be subject to a Lease at Closing.  Leasing Commissions  shall have the meaning set forth in Section 6.1(h) .  Material Due Diligence Issue  means any zoning, litigation, leasing or other due diligence issue that may materially and adversely affect the condition, operations or valuation of any Property, as determined by Purchaser, excluding any matter expressly identified in the PSI Reports for a Property other than an Additional Property or any Permitted Exception and subject to Sections 3.3(f) and (i) hereof. Purchaser agrees that zoning restrictions on any Property that prohibit a restaurant use shall not be deemed a Material Due Diligence Issue, if such restrictions do not prohibit other non-restaurant retail uses.  Material Due Diligence Issue Objection  shall have the meaning set forth in Section 3.3(e) .  Met Life  shall have the meaning set forth in Section 3.5(c) .  Met Life Release  shall have the meaning set forth in Section 3.5(c) .  Newtowne  shall have the meaning set forth in Section 3.5(f) .  Newtowne Release  shall have the meaning set forth in Section 3.5(f) .  Notice  shall have the meaning set forth in Section 10.  Offer  shall have the meaning set forth in Section 3.9(c) .  Offer Notice  shall have the meaning set forth in Section 3.9(c) .  Owners Title Policies  shall have the meaning set forth in Section 3.7(a)(vi) .  Permitted Exceptions  shall have the meaning set forth in Section 3.3(b) .  Person  shall mean an individual, corporation, partnership, limited liability company, association, trust or any other entity or organization, including a government or political subdivision or any agency or instrumentality thereof.  Personal Property  shall have the meaning set forth in Section 2.1(a)(iii) .  Pre-Closing Impositions  shall have the meaning set forth in Section 5.1(b) . -3-  Prohibited Transaction  shall have the meaning set forth in Section 15.14.  Property  or  Properties  shall have the meaning set forth in Section 2.1(a) .  Proposed Transaction  shall mean the transactions contemplated by this Agreement.  PSI Reports  shall have the meaning set forth in Section 8.2.  Purchase Option Agreements  shall have the meaning set forth in Section 6.1(c).  Purchase Price  shall have the meaning set forth in Section 2.2(a).  Purchaser  shall have the meaning set forth in the first paragraph hereof.  Purchasers Right of First Refusal  shall have the meaning set forth in Section 3.9(c).  Randolph  shall have the meaning set forth in Section 3.5(g).  Randolph Release  shall have the meaning set forth in Section 3.5(g).  REA  and  REAs  shall have the meanings set forth in Section 3.1(a)(vii).  REA Assignments  shall have the meaning set forth in Section 4.2(a)(x).  REA Estoppel  shall have the meaning set forth in Section 3.4(b) .  Real Property  shall mean the Land and the Improvements.  Rent Roll  shall have the meaning set forth in Section 3.1(a)(xvii).  Required Consents  shall have the meaning set forth in Section 6.1(j).  Restricted Parties  shall mean and include REX Stores and each of the Sellers.  REX Stores  shall have the meaning set forth in the first paragraph hereof.  Right of First Refusal Agreements  shall have the meaning set forth in Section 6.1(c).  ROFR Holder  shall have the meaning set forth in Section 3.5(a).  ROFR Notice  shall have the meaning set forth in Section 3.5(a).  ROFR Release  shall have the meaning set forth in Section 3.5(a) .  Seller  shall have the meaning set forth in the first paragraph hereof.  Seller One  shall have the meaning set forth in the first paragraph hereof.  Seller Three  shall have the meaning set forth in the first paragraph hereof. -4-  Seller Two  shall have the meaning set forth in the first paragraph hereof.  Sellers Material Due Diligence Issue Response Notice  shall have the meaning set forth in Section 3.3(e).  Sellers REA Estoppel  shall have the meaning set forth in Section 3.4(b).  Sellers Space Lease Estoppel  shall have the meaning set forth in Section 3.4(a).  Sellers Title Response Notice  shall have the meaning set forth in Section 3.3(b).  Sellers Update Title Response Notice  shall have the meaning set forth in Section 3.3(c).  Service Contracts  shall have the meaning set forth in Section 3.1(a)(xix).  Sites  shall mean the sites of each Property identified on Exhibit 1.1 attached hereto.  SNDA  shall have the meaning set forth in Section 3.6(b).  Space Lease  and  Space Leases  shall have the meanings set forth in Section 2.1(a)(iv).  Space Lease Assignment  shall have the meaning set forth in Section 4.2(a)(ii) .  Space Lease Estoppel  shall have the meaning set forth in Section 3.4(a).  Space Lease Tenant  shall have the meaning set forth in Section 3.1(a)(xvii).  Square Footage Allocation  shall have the meaning set forth in Section 15.17.  Superior Transaction  means a transaction embodying an Acquisition Proposal having terms (including conditions to consummation of the contemplated transaction) that the Board of Directors of REX Stores determines, in its good faith judgment, to be more favorable to REX Stores and its stockholders than the Proposed Transaction and for which financing, to the extent required, is then committed or is reasonably likely to be obtained in a timely manner.  Surviving Obligations  shall mean all obligations of Purchaser or Seller hereunder that expressly survive the Closing or termination of this Agreement.  Termination Fee  shall have the meaning set forth in Section 14.2.  Title Commitments  shall have the meaning set forth in Section 3.3(a).  Title Company  shall mean Chicago Title Insurance Company, 1360 East 9th Street, Suite 500, Cleveland, Ohio 44114.  Title Objection  shall have the meaning set forth in Section 3.3(b). -5-  Title/Survey Review Period  shall mean the period commencing on the Effective Date and continuing until 5:00 p.m. eastern time on April 18, 2007.  Uncured Material Due Diligence Issue Objection  shall have the meaning set forth in Section 3.3(e).  Uncured Update Objection  shall have the meaning set forth in Section 3.3(c).  Update Objection  shall have the meaning set forth in Section 3.3(c).  Woelfel  shall have the meaning set forth in Section 3.5(d).  Woelfel Release  shall have the meaning set forth in Section 3.5(d). All terms defined in this Agreement in the singular shall have comparable meanings when used in the plural and vice versa. SECTION 2 AGREEMENT TO SELL AND PURCHASE; PURCHASE PRICE; LEASEBACK Agreement to Sell and Purchase . (a) Subject to the terms and conditions of this Agreement, Seller agrees to sell to Purchaser, and Purchaser agrees to purchase from Seller, the following: (i) fee simple title to the land described on Exhibit 2.1(a)(i) attached hereto and all rights, easements and appurtenances thereto, including any right, title or interest of Seller in and to adjacent streets, alleys or rights-of-way (the  Land ). (ii) all buildings, improvements, structures and fixtures situated on the Land, excluding trade fixtures owned by Space Lease Tenants (as defined below) (the  Improvements ); (iii) all equipment and other personal property owned by Seller and located in, or affixed to, the Improvements, excluding inventory owned by Seller and held for sale in the ordinary course of business and sale and inventory scanning systems, cash registers, computer equipment and hardware systems utilized by Seller in the ordinary course of business as a consumer electronics retailer and audio and car display boards (collectively, the  Personal Property ); (iv) all of Sellers right, title and interest as landlord in and to each of the leases and other occupancy agreements (including any amendments or modifications thereto) encumbering the Land and Improvements, each as described on Schedule 2.1(a)(iv) attached hereto, together with any new leases and other occupancy -6- agreements entered into prior to the Closing Date and permitted under the terms of this Agreement (each, a  Space Lease ); Land ). (v) Sellers right, title and interest in and to any intangible property owned by Seller and currently used in the ownership or operation for the Property, including, without limitation, plans and specifications, architectural and engineering reports, surveys, permits, licenses, guarantees and warranties, excluding Sellers right, title and interest (if any) in and to the trade names Rex, Rex Radio and Television, Rex Television and
